Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Duplicate claim 25-41 has been renumbered as claims 26-42.

	Claims 21-42 are pending.  

Applicant's election with traverse of Group I (now claims 21-28), drawn to a pharmaceutical composition comprising a therapeutically- effective amount of a multi-specific antibody, wherein the multi-specific antibody binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPb-ECD) in a subject, and wherein the therapeutically-effective amount of the multi-specific antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject, filed July 18, 2022, is acknowledged.  
The traversal is on the grounds that Searching and examining the subject matter of the claims of Groups I and II would not be a serious burden on the Examiner because Groups I and II share a feature, i.e., they both relate to a therapeutically effective amount of a multi-specific antibody.  
This is not found persuasive because of the reasons set forth in the restriction mailed April 18, 2022.   With respect to the argument that the search and examination of all groups would not entail a “serious burden”, the separate classification of the different groups provides prima facie evidence of such a burden; see MPEP § 803.  Furthermore, antibodies and methods represent different inventions and require different, non-contiguous searches, as evidenced by their different classification. They require separate searches of separate databases. A search of antibodies does not reveal the method of treating ocular condition. The search for methods of use is separate because it requires additional considerations as to the methodology itself.
Applicant’ request rejoinder of the method claims should the product be deemed allowable and the method claims are within the same scope as the product is acknowledged.  However, no products are allowable at this time.  
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.  

Claims 29-42 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 21-29, drawn to a pharmaceutical composition comprising a therapeutically-effective amount of a multi-specific antibody, wherein the multi-specific antibody binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPB-ECD) in a subject, and wherein the therapeutically-effective amount of the multi-specific antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/546,708, filed October 13, 2011, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings submitted on January 24, 2020 are acceptable. 

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 16/395,972, filed April 26, 2019, now abandoned.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim objection
Claim 25 is objected to because of the following informality: “SEQ ID NO.: 4” should have been “SEQ ID NO: 4”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of "multispecific antibody that binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD)” in claim 21 is indefinite and ambiguous because the claim as written binds to just human protein tyrosine phosphatase beta-extracellular domain (HPTPβ), which is monospecific, not multispecific.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
The recitation of “bispecific antibody” in claim 27 is indefinite and ambiguous because the claim as written binds to just human protein tyrosine phosphatase beta-extracellular domain (HPTPβ), which is monospecific, not bispecific.    One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
Claims 22-26 and 28-29 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

	Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The factors considered in the Written Description requirement are (1) Actual reduction topractice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See MPEP 2163.04.
 “[T]he purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Claim 21 encompasses a pharmaceutical composition comprising a therapeutically-effective amount of any multi-specific antibody, wherein the multi-specific antibody binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPB-ECD) in a subject, and wherein the therapeutically-effective amount of the multi-specific antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject.
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the multispecific antibody binds to an FN3 repeat in the HPTPB-ECD.
Claim 23 encompasses the pharmaceutical composition of claim 21, wherein the multispecific antibody binds to a first FN3 repeat in the HPTPB-ECD.
Claim 24 encompasses the pharmaceutical composition of claim 21, wherein the multispecific antibody inhibits HPTPB.
Claim 25 encompasses the pharmaceutical composition of claim 21, wherein the multispecific antibody binds to SEQ ID NO.:: 4.
Claim 26 encompasses the pharmaceutical composition of claim 21, wherein the pharmaceutical composition is a solution, and the solution has a pH of from about 7 to about 7.5.
Claim 27 encompasses the pharmaceutical composition of claim 21, wherein the multi-specific antibody is a bispecific antibody.
Claim 28 encompasses the pharmaceutical composition of claim 21, wherein the therapeutically-effective amount of the multi-specific antibody is from about 0.1 mg/kg to about 50 mg/kg.
Claim 29 encompasses the pharmaceutical composition of claim 21, further comprising a carrier.
Regarding subject, the specification defines the term “subject” to include domesticated animals (e.g., cats, dogs, etc.), livestock (e.g., cattle, horses, pigs, sheep, goats, etc.), laboratory animals (e.g., mouse, rabbit, rat, guinea pig, etc.), birds, primate and  human, see paragraph [0037].  
The specification discloses just one monoclonal antibody R15E6 produced by the deposit cell ATCC No. PTA-7680 or antigen binding fragment thereof.  The binding of said R15E6 monoclonal antibody to human HPTPβ on the surface of endothelial cell in vitro enhances Tie2 phosphorylation both in the absence or presence of Ang1 ligand (FIG. 2).  
At the time of filing, Applicants were not in possession of a diverse multispecific antibodies or bispecific antibodies that bind to human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD) in any subject.  The specification does not describe i) a complete structure, e.g., heavy and light chain variable regions, ii) partial structure, e.g., the six CDRs, iii) physical and/or chemical properties or iv) functional characteristics shared by members of said multispecific or bispecific antibodies.   
The specification fails to disclose a representative number of species falling within the scope of genus of multispecific or bispecific antibodies or structural feature, i.e., heavy and light chain variable domains or common structure share by members of the genus.  See Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).   In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
As in Amgen, the pending claims of the instant case attempt to describe a genus of multispecific (claims 21-26, 28-29) or bispecific antibodies (claim 27) by describing something that is not an antibody, i.e. the antigen “human protein tyrosine phosphatase beta-extracellular domain (claim 21), the FN3 repeat (claim 22), the first FN3 repeat (claim 23), SEQ ID NO: 4 (claim 25) to which the antibodies bind. Also analogous to Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement.
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one antibody structure does not reliably predict the structure of other antibodies that bind to the same epitope and have the same effects. No structure-function relationship is established.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Further, the specification does not describe the other binding specificity of the multispecific antibody or bispecific antibody other than monoclonal, monospecific antibody that binds to just human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD).  
It is known in the art at the time of the invention that despite high sequence homology between mouse and human protein, the antibody that binds to human protein may not bind to mouse protein.
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 1449) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Yu et al further teaches administering bevacizumab does not inhibit the growth of B16F1 melanoma tumor cells in nude mice (see page 525, Figure 5, in particular) or inhibits neovascularization in the laser-induced choroid injury in mouse model (see page 525, Figure 4, in particular).  
As another example, Witte et al (Cancer and Metastasis Reviews 17: 155-161, 1998; PTO 1449) teach monoclonal antibody such as DC101 that binds to mouse VEGFR2 and blocks the binding of VEGF to its receptor, and yet the same antibody does not bind to human VEGFR2 despite of high percentage (85%) of sequence homology between mouse and human VEGFR2 (also known as KDR), see abstract, in particular.
A pharmaceutical composition for treating/preventing any and all ocular conditions in any mammalian subjects that include domesticated animals (e.g., cats, dogs, etc.), livestock (e.g., cattle, horses, pigs, sheep, goats, etc.), laboratory animals (e.g., mouse, rabbit, rat, guinea pig, etc.) by administering any unspecified multispecific antibody that binds to just human PTPβ-ECD in the absence of in vivo working example is unpredictable.  
For example, Stancovski et al. (Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 1449) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1). 
Indeed, Riemer et al. (Mol. Immunol. 42: 1121-1124, 2005; PTO 1449) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.  Thus, the prior art teaches the therapeutic effectiveness of an antibody is not a certainty, and is necessarily determined empirically.  Multispecific or bispecific antibodies that bind to HPTPβ-ECD are apparently no different.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, and the unpredictability as evidenced by the references, one skilled in the art would not recognize that applicant was in possession of the invention at the time of filing 
Therefore, only a composition comprising a therapeutic effective amount of a bispecific antibody, wherein the antibody comprises a binding domain from a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7680, and wherein the therapeutically effective amount of the bispecific antibody is from about 0.1 mg/kg to about 50 mg/kg, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a therapeutic effective amount of a bispecific antibody, wherein the antibody comprises a binding domain from a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7680, and wherein the therapeutically effective amount of the bispecific antibody is from about 0.1 mg/kg to about 50 mg/kg, does not reasonably provide enablement for a method for a pharmaceutical composition as set forth in claims 21-29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Enablement is not commensurate in scope with claims as how to make and use pharmaceutical composition comprising any multispecific antibodies (claims 21-26, 28-29) or any bispecific antibody (claim 27) that binds to just human protein tyrosine phosphatase beta-extracellular domain (HPTPβ, claims 21, 24, 26-29), such as any FN3 repeat in the HPTPβ (claim 22) or the first FN3 repeat in the HPTPβ (claim 23) or SEQ ID NO: 4 (claim 25). 
Regarding subject, the specification defines the term “subject” to include domesticated animals (e.g., cats, dogs, etc.), livestock (e.g., cattle, horses, pigs, sheep, goats, etc.), laboratory animals (e.g., mouse, rabbit, rat, guinea pig, etc.), birds, primate and  human, see paragraph [0037].  
Regarding multispecific antibody or bispecific antibody, the specification discloses just monoclonal antibody R15E6 produced by the deposit cell ATCC No. PTA-7680 or antigen binding fragment thereof.  The binding of said R15E6 monoclonal antibody to human HPTPβ on the surface of endothelial cell in vitro enhances Tie2 phosphorylation both in the absence or presence of Ang1 ligand (FIG. 2).  
Regarding multispecific antibody or bispecific antibody, the specification does not teach the antigens or epitopes to which the claimed multispecific antibody or bispecific antibody binds other than the monoclonal antibody that binds to human protein tyrosine phosphatase beta-extracellular domain (HPTPβ) of SEQ ID NO: 4 or the first FN3 repeat in the HPTPβ. 
The specification does not teach i) the complete structure, e.g., heavy and light chain variable regions, ii) partial structure, e.g., the six CDRs, that bind to which other targets shared by members of the genus of multispecific or bispecific antibodies.   
Even assuming the antibody binds to (HPTPβ) of SEQ ID NO: 4 or the first FN3 repeat in the HPTPβ, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Further, it is known in the art at the time of the invention that despite high sequence homology between mouse and human protein, the antibody that binds to human protein may not bind to mouse protein.
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 1449) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Yu et al further teaches administering bevacizumab does not inhibit the growth of B16F1 melanoma tumor cells in nude mice (see page 525, Figure 5, in particular) or inhibits neovascularization in the laser-induced choroid injury in mouse model (see page 525, Figure 4, in particular).  
As another example, Witte et al (Cancer and Metastasis Reviews 17: 155-161, 1998; PTO 1449) teach monoclonal antibody such as DC101 that binds to mouse VEGFR2 and blocks the binding of VEGF to its receptor, and yet the same antibody does not bind to human VEGFR2 despite of high percentage (85%) of sequence homology between mouse and human VEGFR2 (also known as KDR), see abstract, in particular.
Regarding “pharmaceutical” composition, a pharmaceutical composition for treating/preventing any disease in any and all mammalian subjects that include domesticated animals (e.g., cats, dogs, etc.), livestock (e.g., cattle, horses, pigs, sheep, goats, etc.), laboratory animals (e.g., mouse, rabbit, rat, guinea pig, etc.) by administering any unspecified multispecific antibody that binds to just human PTPβ-ECD in the absence of in vivo working example is unpredictable.  
For example, Stancovski et al. (Proceedings of the National Academy of Science USA 88: 8691-8695, 1991, PTO 1449) characterized the binding effects upon the growth of tumor cells of different antibodies, each of which bind different epitopes of the extracellular domain of a tumor-associated antigen related to EGFR, namely ErbB2; see entire document (e.g., the abstract). Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1). 
Indeed, Riemer et al. (Mol. Immunol. 42: 1121-1124, 2005; PTO 1449) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.  Thus, the prior art teaches the therapeutic effectiveness of an antibody is not a certainty, and is necessarily determined empirically.  Multispecific or bispecific antibodies that bind to HPTPβ-ECD are apparently no different.  
Regarding the multispecific antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject (claim 21) for treating ocular condition by intraocular injection, those skilled in the art would understand that the dosage of the antibody vary depending on the route of administration, the particular antibody, the disease and condition of the subject.  Assuming a human subject weighing at least 56 kg, a 500 mg/kg x 56 kg is equivalent to 28 g (20,000 mg x 1 g/1000mg = 28 g) to be administered to the subject.  Currently, a standard intravitreal injection volume is 0.05 ml to 0.10 ml.  The most common concentration for bevacizumab (Avastin) is 1.25 mg/0.05 ml, Ranibizumab (Lucentis) is 0.5 mg/0.05 ml (Lucentis prescribing information, p-28, March 2018; PTO 892).  

    PNG
    media_image1.png
    567
    1149
    media_image1.png
    Greyscale

 This raises the issue of solubility of the undisclosed multispecific antibody and bispecific antibody for intraocular injection of 28 g of multispecific antibody in 0.05 or 0.1 ml to a human subject weighing 56 kg.  
Given the lack of guidance as to the binding specificity, the target abundance and binding affinity of the antibody, the format and size (molecular weight) of the multispecific antibody and bispecific antibody, the lack of in vivo working example, and the unpredictable art, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to make and use the claimed pharmaceutical composition as broadly as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2007/116360 publication (published Oct 18, 2007; PTO 892) in view of WO98/45331 publication (published October 15, 1998; PTO 892) and evidenced by Medicago AB phosphate-buffer saline specification sheet, pages 1-2, 2010; PTO 892. 
Regarding claims 21-23, the WO2007/116360 publication teaches a pharmaceutical composition (see p. 24, line 20) comprising a therapeutic effective amount of a multispecific antibody such as bispecific antibody (see p. 15, line 18) comprising an antigen binding domain of antibody, e.g., R15E6, R12A7, R3A2, R11C3, R15G2 and R5A8 that binds to human protein phosphatase beta-extracellular domain (HPTPβ, see p. 27, Example 2, p. 28, line 28-30, reference claim 1).
Regarding claims 22-23, the WO2007/116360 publication teaches the antibody binds to the R15E6 binds to epitope in the N-terminal first FN3 repeat of the HPTPβ-ECD (see caption of Fig 7, p. 32, lines 22-27, Example 5, reference claims 2-4, in particular).  
Regarding claim 24, the WO2007/116360 publication teaches the antibody binds to HPTPβ-ECD and regulates/inhibits HPTPβ mediated angiogenesis, see p. 18, lines 4-5.  Given the reference antibody has the same structure as the claimed antibody, if Applicant’s antibody inhibits HPTPβ, so is the reference antibody.  
Regarding claim 25, the antibody binds to the extracellular portion of human HPTPβ of SEQ ID NO: 4, which is identical to the claimed SEQ ID NO: 4 (see para. [0057], [00138], Example 5). 
Claim 26 is included as the WO2007/116360 publication teaches the pharmaceutical composition for injection comprises phosphate buffer saline (PBS), see p. 25, lines 1-5, which typically has a pH of about 7..2 to 7.4 as evidenced by Medicago AB phosphate-buffer saline specification sheet, 2010. 
Regarding claim 29, the WO2007/116360 publication teaches the composition further comprises a carrier, see p. 24, line 14-16.  The WO2007/116360 publication further teaches the antibody is useful for treating various diseases by inhibiting angiogenesis, see p. 19-22..
	The WO2007/116360 publication does not teach that the antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject as per claim 21, such as from about 0.1 mg/kg to about 50 mg/kg as per claim 27. 
	However, the WO 98/45331 publication teaches pharmaceutical composition (see p. 39) comprising multispecific antibodies (e.g., bispecific) humanized anti-VEGF antibodies having binding specificities for at least two different epitopes of VEGF, see p. 30.  The bispecific antibody may have one arm which binds to VEGF and the other arm which binds to a cell receptor such as CD3 or Fc receptor, see p. 30, 33.  The reference antibodies are administered to a mammal, preferably human (see p. 44_ for treating various diseases, see p. 45.  Depending on the type and severity of the disease, about 1μg to about 50 mg/kg (e.g., 0.1 to 20 mg/kg) of the antibody is an initial candidate dosage for administration to the patient (see page 45, lines 26-29).  A typical daily or weekly dosage might range from about 1 ug/kg to about 20 mg/kg or more, see p. 45, last paragraph.  The reference 0.1 to 20 mg/kg is within the claimed range of about 0.1 mg/kg to about 50 mg/kg.  The reference about 1 ug/kg to about 50 mg/kg is within the claimed range of about 0.01 mg to about 500 mg/kg by weight of the subject.  Examples of diseases include ocular disorder such as age related macular degeneration (AMD), proliferative diabetes retinopathy, exudative form (wet type of age related macular degeneration by administering humanized anti-VEGF antibody (see page 45, lines 16-25).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated a pharmaceutical composition comprising the multispecific antibody that binds to the HPTP-β of the WO2007/116360 publication at a dose from about 0.1 mg/kg to about 20 mg/kg by weigh of the human subject in view of WO 98/45331 publication because the WO 98/45331 publication teaches the typical dosage of antibody starts with  0.1 mg/kg to 20 mg/kg and adjusting the dosage forward depends on the severity of the condition and the weight of the patient.  
One of ordinary skill in the art would have been motivated to and had an expectation of success at the time the invention was made to adjust the dosage of the composition of the WO2007/116360 publication in view of WO 98/45331 publication because it is within the purview of one of ordinary skill in the pharmaceutical art to adjust the dose base on subject’s body weight, disease severity and condition of the subject.  
A person of ordinary skill in the art would have recognized that applying the known concentration of multispecific antibody in the pharmaceutical composition of WO 98/45331 publication to the pharmaceutical composition comprising the multispecific antibody that binds to HPTP-β would have yield predictable result because optimization of dosing parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ to best achieve the desired results.  
The claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp by adjusting the starting daily or weekly dosage i.e., about 0.1 mg/kg to about 20 mg/kg in view of WO 98/45331 publication depending on the patient's condition, severity of the disease and body weight.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).   
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.   From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,894,824.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 1) are drawn to multispecific antibody that binds to human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD) generically whereas the independent claims in the ‘824 patent are limited to specific multispecific antibody or bispecific antibody that bind to HPTP-beta (VE-PTP) and VEGF that inhibits VE-PTP (aka human protein tyrosine phosphatase beta).  Otherwise claims 21-29 are anticipated or rendered obvious by the issued claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644